ORDER
The petition for discretionaiy review is allowed for the limited purpose of addressing the following issues as set forth in the petition:
1. Did the Court of Appeals err in failing to conclude that N.C. Gen. Stat. § 136-131 is the specific and controlling statute in this case involving the condemnation of a billboard location?
2. Did the Court of Appeals’ decision violate the due process of law principles under the 14th Amendment to the United States Constitution and violate the law of the land clause of the Article 1, Section 19 of the North Carolina Constitution for denying Adams an effective and adequate remedy for just compensation?
7. Did the Court of Appeals err in concluding that the status of Adams’ compliance with zoning and other land use laws and the effect of having in place a State permit for the use of the CHS Lot for outdoor advertising cannot be factors for the jury to consider in determining just compensation for the condemned lease?
8. Did the Court of Appeals err in concluding that a reasonable expectation of lease renewal cannot be considered by the jury as a factor in determining just compensation for the condemned lease?
The petition is denied as to any remaining issues.
*63By Order of the Court in Conference, this 22nd day of September, 2016.
s/Ervin. J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 23rd day of September, 2016.
J. BRYAN BOYD Clerk of the Supreme Court
s/M.C. Hacknev Assistant Clerk